— In a matrimonial action, the defendant husband appeals, as limited by his brief, from so much of a judgment of *391the Supreme Court, Nassau County (Kutner, J.), dated September 16,1983, as directed an equitable distribution of the marital property; fixed an amount for maintenance; directed the entry of a judgment for arrears of maintenance, child support, and outstanding medical and dental bills due pursuant to a prior order of the Family Court, Nassau County; and awarded a counsel fee to the attorney for the plaintiff wife.
Judgment affirmed insofar as appealed from, with costs.
In reaching its determination, the trial court specifically took into consideration the marital fault of the husband (Domestic Relations Law, § 236, part B, subd 5, par d; subd 6, par a). We have recently held, however, that in the absence of egregious circumstances marital fault is not a proper factor to be considered under equitable distribution (Blickstein v Blickstein, 99 AD2d 287). Under the facts of the instant case, we similarly conclude that fault should not have been considered. Nevertheless, we affirm the judgment insofar as appealed from by the defendant since an examination of the record clearly establishes that, even absent any consideration of marital fault, the distribution of the marital property and the award of maintenance were appropriate. »
Further, we find that the court acted properly in directing the entry of a judgment for arrears and outstanding medical and dental bills due pursuant to an order of the Family Court, Nassau County, dated June 28, 1978, and in awarding plaintiff counsel fees. Lazer, J. P., Mangano, O’Connor and Brown, JJ., concur.